Citation Nr: 1146535	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder strain.

2.  Entitlement to service connection for a neurological impairment of the bilateral upper extremities, including the hands (previously addressed as right and left hand neuropathy).

3.  Entitlement to service connection for temporomandibular joint (TMJ) disorder.

4.  Entitlement to service connection for left ear hearing loss. 

5.  Entitlement to an initial compensable rating for right ear hearing loss.  

6.  Entitlement to an initial compensable rating for a cervical spine disorder (formerly addressed as cervical fusion with degenerative disc disease and degenerative joint disease) prior to November 27, 2009 and a rating in excess of 10 percent from that date. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1990 and from January 1991 to February 2006.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO: granted service connection for right ear hearing loss and a cervical spine disorder and assigned each a noncompensable rating, effective March 1, 2006; denied entitlement to a 10 percent evaluation based upon multiple noncompensable service connected disabilities; and denied service connection for left ear hearing loss, TMJ, tinnitus, residuals of a broken right hand, tendonitis of the right hand; bilateral hand neuropathy; and right shoulder strain. 

In March 2008, the Veteran filed a Notice of Disagreement (NOD) with the entire May 2007 rating decision.  On his August 2008 Form 9, he limited the appeal to increased initial ratings for right ear hearing loss and a cervical spine disorder as well as service connection for left ear hearing loss, TMJ, right shoulder disorder, tinnitus, and bilateral hand neuropathy.  

In a February 2010 rating decision, the RO increased the rating assigned for the cervical spine disorder to 10 percent disabling, effective November 27, 2009.  In the same decision the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective March 1, 2006.  As this was a full grant of the benefit sought and this claim is no longer on appeal.  

The Board notes that the Veteran had been denied entitlement to compensable evaluation under the provisions of 38 C.F.R. § 3.324 (2011), and he filed an NOD in regards to this issue.  However, the RO awarded a 10 percent evaluation for tinnitus in the February 2010 rating decision, effective the day following service discharge (the earliest effective date possible).  Thus, the issue of entitlement to compensable evaluation under the provisions of 38 C.F.R. § 3.324 became moot, as the Veteran was now in receipt of a compensable evaluation throughout the appeal period.  That issue is no longer on appeal. 

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.  

At his June 2011 hearing, the Veteran submitted additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2011).

The issues of service connection for a right shoulder disorder and a neurological impairment of the bilateral upper extremities, including the hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss for VA compensation purposes. 

2.  The competent and credible evidence of record demonstrates a continuity of symptoms of TMJ since the Veteran's active duty service. 

3.  In June 2011 correspondence, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeals with regard to entitlement to higher initial ratings for right ear hearing loss and cervical spine disorder is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for TMJ disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  The criteria for withdrawal of an appeal to an initial compensable rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal of entitlement to higher initial ratings prior to and from November 27, 2009 for a cervical spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a January 2007 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. 

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the January 2007 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained some of the Veteran's service treatment records and all of the identified post-service private medical records.  The Veteran was provided with proper VA examinations in April 2007 and December 2009. 

Several requests were made for the Veteran's service treatment records (STR's), however not all such records could be located.  Therefore, VA determined that any further efforts to obtain the Veteran's service treatment records would be futile.  38 C.F.R. § 3.159(c)(2). 

Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The RO received STR's from the Records Management Center (RMC) for the Veteran's second period of active service.  It was determined that the United States Marine Corps did not send records from the Veteran's first period of service to the RMC.  The RO then contacted the National Personnel Record Center (NPRC) to retrieve the records for the Veteran's first period of active service.  In December 2008 correspondence, the Veteran was advised that STR's for his first period of service were being requested and asked him for copies of any records in his possession.  In January 2009, NPRC indicated that they did not have any records relating to the Veteran and did not suggest alternate sources of records.  The Veteran submitted a floppy disc with information; however, VA was unable to retrieve any information from the floppy disc and advised the Veteran of that fact in December 2008.  In May 2009, the RO issued a memo regarding the unavailability of STR's for the period between 1985 and 1990.  In July 2009, the Veteran was advised of all attempts to obtain the STR's and that they were unavailable.  He was again advised to submit any evidence.  The Board finds that further attempts to obtain the Veteran STR's for his first period of active duty would be futile.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 

At the Travel Board hearing the undersigned identified the issues and asked about his treatment providers in order to ascertain whether there was additional evidence the Veteran could submit.  

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA amended 38 C.F.R. § 3.310 during the course of this appeal, effective from October 10, 2006, to incorporate explicitly the holding in Allen. 71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310 (2010)).  This amendment, however, placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation. Inasmuch as these substantive changes do not affect the claim being decided in this case, the Board need not determine which version of the law applies.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Left Ear Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  3 8 C.F.R. § 3.385. 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of the disability at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves). 

In this case, there is no medical evidence of current left hearing loss as defined by VA during the appeal period.  

As previously mentioned STR's from the Veteran's first period of service are missing.  STR's from the Veteran's second period of service, include multiple audiograms that noted that he was routinely exposed to noise.  Some of the audiograms also indicated that he did not use hearing protection.  An audiogram dated November 2, 1999 revealed a puretone threshold of 45 decibels at 4,000 Hertz.  An accompanying note reported that he was to remain noise free for 40 hours and the audiogram was to be repeated.  An audiogram was repeated on November 5, 1999 in which the puretone threshold went down to 5 decibels at 4,000 Hertz.  On September 2005 separation audiogram, puretone thresholds were 0, 5, 0, 0, and 25 Hertz at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Mild to moderate hearing loss was noted for each ear.  

April 2007 VA audiological examination report, the Veteran reported a history of military noise exposure to aircraft and denied civilian noise exposure.  Puretone thresholds of 10, 10, 10, 5, and 30 decibels in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The speech recognition score was 98 percent.  He was diagnosed with normal hearing through 3K Hertz and 8K Hertz with a mild to moderately sensorineural hearing loss at 4K-6K Hertz.  The examiner reported that the Veteran had normal hearing for adjudication purposes.  

December 2009 VA audiological examination report revealed puretone thresholds of 5, 10, 10, 5, and 30 decibels in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The speech recognition score was 100%.  The examiner reported that the Veteran had a mild to moderate sensorineural hearing loss at 4K to 6K Hertz in the left ear.  The examiner stated that the results were consistent with those obtained in April 2007.  There was no significant change in the Veteran's hearing.  The Veteran reported that he did have civilian noise exposure as well as a police officer; however, he wore hearing protection on the firing range.  

During his June 2011 Travel Board hearing, the Veteran reported that he worked on aircraft for his entire military career and did not engage in any other activities that would cause hearing loss.  He reported that he began to notice hearing loss between 1985 and 1990.  He indicated that he repeatedly failed audiograms and had to take them multiple times.  He stated that his left ear hearing loss has been ongoing.  

The Board acknowledges the Veteran's reports of in-service noise exposure and that hearing loss was, in fact, noted in service and he has been granted service connection for right ear hearing loss and tinnitus.  Also, post service audiometries in April 2007 and December 2009 revealed that he has mild to moderate sensorineural hearing loss at 4K to 6K Hertz.  However, the Veteran does not have a current hearing loss disability by VA standards.  The Board also acknowledges that one in-service audiogram revealed that he did have a hearing loss by VA standards in the left ear; however, given the abnormal test results, another audiogram was advised.  A repeat audiogram two days later revealed that he did not have a hearing loss disability by VA standards.  The evidence reflects that the November 2, 1999 audiogram was an outlier as multiple tests before and after showed that the Veteran did not have left ear hearing loss by VA standards. 

While hearing loss is a symptom observable to a lay person, testing is required to show that the Veteran has hearing loss as defined by VA. See 38 C.F.R. § 4.85 (2011) (setting forth testing procedures to evaluate hearing loss disability).  The determination of whether a Veteran's hearing impairment constitutes a hearing loss disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  

As the Veteran does not have current left ear hearing loss as defined in the regulation, service connection for this disability is not warranted. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

B. TMJ Disorder

As previously mentioned, the Veteran's STR's from his first period of service are missing.  STR's from his second period of service include a February 1991 initial Dental exam that was negative for any complaints, treatment, or diagnoses relating to TMJ.  In March 1995, he was seen for a prosthetic evaluation for a fixed partial denture and TMJ dysfunction.  In October 1995, he had complaints of pain on chewing on the upper right side and he was advised to follow-up for TMJ if he had problems.  A July 2000 treatment record included current complaints of left TMJ.  The record noted that he had problems when he was 10-12 years of age, but they had resolved.  He had current complaints of clicking and pain greater on the left side.  He had occasional mild locking of jaw that resolved with assisted movement.  He was diagnosed with TMJ.  A July 2000 Dental record noted that he had facial recession and bone loss and was to undergo an evaluation for a temporomandibular disorder.  An undated summary of care report noted TMJ.  On September 2005 periodic dental examination TMD was within normal limits.  September 2005 separation exam and report of medical history was negative for TMJ.  

In January 2007, the Veteran filed a claim for TMJ disorder.  

On April 2007 VA exam, the Veteran reported that he had a problem with his temporomandibular joints, bilaterally.  He stated that they ached all the time and it hurt to open his mouth all the way.  He reported that he had pain since 20 years ago and that it came on gradually without trauma.  He had difficulty biting into large objects like an apple.  The examiner noted that there were no prior military or dental records to review.  Some crepitus was palpable in the right and left temporomandibular joints upon mandibular motion.  The examiner found that the Veteran's TMJ disorder was with the joints themselves and not with the muscles of mastication.  He had discomfort to wide opening.  The examiner opined that with no history or trauma to the mandible and no evidence of significant bruxism, the etiology of his TMJ disorder was not clear.  

During his June 2011 Travel Board hearing, the Veteran reported that he experienced pain on both sides of his jaw in service for which he was issued a mouth piece.  He reported that problems began during his first period of service. 

The evidence shows that the Veteran was treated for TMJ during service.  The medical evidence confirms a current disability.  Thus, the pertinent issue becomes whether there is a nexus between the current disability and active service.  38 C.F.R. § 3.303. 

The Veteran is competent to report the symptoms of his TMJ disorder, such as pain, as well as a continuity of symptomatology. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  He has contended that the pain began during his first period of service and there is no evidence to suggest otherwise.  Furthermore, STRs during his second period of service show treatment for this condition.  The most recent VA examination dated in April 2007 revealed that the Veteran was experiencing the same symptoms that were identified in service.  Although the VA examiner determined that the etiology of the Veteran's TMJ disorder was unclear, there is nothing to dispute the Veteran's reports of having pain and TMJ problems in service and the Board finds that his reports are credible. 

As the weight of the evidence reflects that while he was in service, he had complaints of clicking and pain, was treated for and diagnosed with TMJ disorder, and there has essentially been a continuity of symptomatology since at least his second period of service, the criteria for service connection for the currently diagnosed TMJ disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

II.  Withdrawn Claims-Increased Ratings for Right Ear Hearing Loss and a Cervical Spine Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a written statement to the Board in June 2011 (VA Form 21-4138) in which he indicated that he wished to withdraw the appeals pertaining to the increased initial ratings for right ear hearing loss and a cervical spine disorder.  Therefore, the Veteran has withdrawn the appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for TMJ disorder is granted.  

The appeal of entitlement to an initial increased evaluation for right ear hearing loss is dismissed. 

The appeal of entitlement to initial increased evaluations prior to and from November 27, 2009 for a cervical spine disorder is dismissed


REMAND

The Veteran underwent a VA general medical exam in April 2007.  However, the Board finds that the examination report as it relates to the Veteran's right shoulder disorder is inadequate because the examiner did not provide an opinion as to whether or not the currently diagnosed right shoulder sprain was related to the Veteran's service.  The examiner also noted that the claims file was not available for review.  Given that the Veteran indicated on his September 2005 separation report of medical history that he had right shoulder pain and he has a current diagnosis of right shoulder sprain, a new VA examination is indicated.  

In regards to the Veteran's claim of service connection for a neurological impairment of the bilateral upper extremities, including the hands, STRs include a September 2005 separation report of medical history in which the Veteran reported that he had numbness and tingling in his arms and hands in 2004.  He underwent a cervical fusion of the C5-6 in May 2005.  On November 2009 VA examination, the Veteran reported increased neck pain with bilateral upper extremity numbness and tingling.  On examination, the examiner found that the Veteran had a decrease of strength in the bilateral upper extremities related to the median and radial nerves and parathesias.  The Board finds that a new VA examination is necessary to specify the nature and etiology of the Veteran's bilateral upper extremity tingling and numbness as well as any neuropathy in the Veteran's hands.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Finally, the Board notes while the Veteran has been provided with how to establish a direct service claim, that it does not appear that he has been provided notice required by the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a neurological impairment of the bilateral upper extremities, including the hands on a secondary basis.  Therefore, additional notice specific to this issue is appropriate

Accordingly, the case is REMANDED for the following action:


1  The AOJ should provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) as well as 38 C.F.R. § 3.159(b) and 3.310 that advises him of the information and evidence necessary to substantiate a claim of service connection for a neurological impairment of the bilateral upper extremities, including the hands.

2.  Schedule the Veteran for appropriate VA examination to determine the nature of any current right shoulder disorder.  The claims file must be provided to the examiner for review.  The examiner must conduct all appropriate tests. 

Following all necessary testing, the examiner should provide opinion as to whether it at least as likely as not (50 percent probability or more) that any current right shoulder disorder had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should address the Veteran's September 2005 separation report of medical history that noted that he had shoulder pain and underwent steroid injections in 2001.     

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. 

3.  Schedule the Veteran for appropriate VA examination to determine the whether the Veteran has a neurological disorder of the bilateral upper extremities, including his hands.  The claims file must be provided to the examiner for review.  The examiner must conduct all appropriate tests to include EMG/NCV studies if deemed necessary. 

Following all necessary testing, the examiner should provide opinion as to whether it at least as likely as not (50 percent probability or more) that any current neurological disorder of the bilateral upper extremities, including the hands had its onset in service or is otherwise the result of a disease or injury in service.  

If not, then the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current neurological disorder of the bilateral upper extremities, including the hands was caused by the service-connected cervical spine disorder.   

If not proximately caused by the cervical spine disorder or other service connected disability; the examiner should opine as to whether any current neurological disorder of the bilateral upper extremities, including the hands is aggravated by the cervical spine disorder.  In this regard, the examiner should note whether there is medical evidence showing a base line of the neurological disorder of the bilateral upper extremities, including the hands prior to the aggravation.

The examiner should address the Veteran's complaints in January and May 2005 treatment records from Providence Health Care Center that include complaints of parathesias in the bilateral upper extremities and the hands.  The examiner should also consider the Veteran's September 2005 separation report of medical history that indicates that such symptoms resolved after he underwent a cervical fusion in May 2005.   

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. 

4.  The AOJ should review the record to ensure that the remand instructions have been completed, and that the examination reports contain the information sought in this remand.

5.  If the benefits sought on appeal are not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


